Citation Nr: 1314496	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  01-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to June 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2005, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of whether there was new and material evidence to reopen these previously denied claims was remanded by the Board in May 2007.  In July 2008, the Board found that new and material evidence had been received, reopened the claims, and remanded them for additional development.  After obtaining an expert medical opinion from the Veterans Health Administration in July 2009, the Board denied these claims.  

The Veteran appealed the March 2010 Board decision.  In October 2011, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision which set aside the March 2010 Board decision and remanded these issues to the Board.  The Board then obtained additional expert medical opinions from outside of VA.  The Veteran was provided copies of these opinions and was given time to submit additional evidence and argument.  In response he waived RO review of this evidence.  

Also of note, the Veteran was previously represented by a Veterans Service Organization; however, he revoked his power of attorney with that organization in February 2012.  The Board recognizes the Veteran as proceeding pro se.  

FINDINGS OF FACT

1.  The evidence in this case reflects that the Veteran's left knee disability is unrelated to his military service and service-connected right knee traumatic arthritis and meniscal tear.  

2.  The evidence in this case reflects that the Veteran's low back disability is unrelated to his military service and service-connected right knee traumatic arthritis and meniscal tear.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability, to include as secondary to service-connected right knee traumatic arthritis and meniscal tear, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for establishing service connection for a low back disability, to include as secondary to service-connected right knee traumatic arthritis and meniscal tear, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in January and February 2001 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations, as well as what information and evidence is needed to substantiate his claims for service connection on a secondary basis.  The claims were last readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in May 2007 and July 2008 to provide the Veteran with VA examinations and obtain medical opinions.  VA examinations were provided in June 2007 and additional medical opinions were obtained in August 2008, July 2009, July 2012, and December 2012.  It is noted that as none of the practitioners opined that the right knee disability aggravated the left knee or low back disability, an opinion regarding the degree of aggravation or baseline level of disability was not necessary.  The Board recognizes that the July 2008 Board remand requested an orthopedic examination yet the subsequent medical opinions were offered without a physical examination.  However, only substantial compliance with the terms of a remand decision is required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ("only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has been afforded multiple medical examinations regarding these claims and medical opinions have been obtained from multiple physicians, including physicians not affiliated with VA.  These opinions were offered after a review of the relevant evidence.  The substance of the opinions will be discussed below.  The Board finds that VA has obtained adequate medical opinions in conjunction with the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

Additional evidence was received after the last adjudication of these claims by the agency of original jurisdiction (AOJ) in September 2008.  The evidence includes statements, medical articles, and medical records submitted by the Veteran.  Viewed in relation to the entire record, the Veteran's new statements are not pertinent as they simply reiterate his previously stated contentions.  The medical articles submitted by the Veteran are general in nature and not specific to his situation.  Medical opinions regarding his particular situation have been obtained.  Thus, the medical articles are not pertinent to the claim.  In addition, the medical records submitted by the Veteran after the last adjudication of his claim are not pertinent to the claims for service connection for a low back or left knee disability.  As none of the evidence submitted by the Veteran after the last adjudication of the claims by the AOJ is pertinent to the claims, there is no need to have the evidence considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  As noted above, VA has also obtained expert medical opinions.  AOJ review of these opinions was waived by the Veteran in November 2012 and February 2013 statements.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Veteran served on active duty in the United States Air Force from May 1961 to June 1964.  He injured his right knee during basic training and service connection is in effect for traumatic arthritis of the right knee with meniscal tear.  

Initially, the Board notes that in an October 2011 Memorandum Decision the Court set aside a March 2010 Board decision denying these claims and remanded the claims to the Board.  In the decision, the Court disagreed with the Board's assessment that a 2009 VA opinion provided a "thorough rationale, rooted in medical research."  In addition, the Court indicated that the Board misstated a private medical conclusion from 2001 and mischaracterized it as equivocal.  The Board has accepted the 2001 opinion as unequivocal; however, finds it is outweighed by other evidence as described below.  Given the inadequacy of a portion of the 2009 VA opinion and a lack of discussion regarding a medical/scientific basis for the 2001 private opinion, the Board has obtained additional medical opinions related to these issues.  This evidence is discussed below.  

Over the course of the appeal, the Veteran has put forth several theories of entitlement to service connection for left knee and low back disorders.  He maintains that his current low back disability is related to a fall during service.  He has also argued that direct service connection is warranted under a theory that blood abnormalities from certain bacterial infections noted in service traveled to his joints causing his current disabilities.  In the alternative, he contends that his service-connected right knee disability has altered his ambulation, thus leading to a left knee and a low back disability.  The Veteran has submitted copies of medical articles he contends support these contentions.  For example, one article suggests that delayed treatment of sexually transmitted disease can cause infections of the bones or joints.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).

There is clear evidence of current left knee and low back disabilities.  For example, after examining the Veteran in June 2007 and reviewing diagnostic testing, a VA physician diagnosed degenerative joint disease of the left knee and degenerative disc disease of the lumbar spine.  Given that the Veteran has current left knee and low back disabilities, the remaining inquiry is whether any of these disabilities are caused or aggravated by service or a service-connected disability.  

Service treatment records reveal no treatment, diagnosis, or complaint related to the left knee.  Regarding the back, in October 1961 the Veteran reported to sick call and indicated that he had fallen three weeks prior and now had pain in his dorsal (or upper) back at night after work.  He was admitted to the hospital and diagnosed with myositis due to trauma, trapezius muscles of back, bilaterally.  The Veteran continued to complain of low back pain, sore back, and a backache in November 1961 and January 1962.  No further diagnosis was rendered, although a slight muscle spasm in the left lumbar area was noted in January 1962.  X-rays of the back were essentially negative in November 1961 and January 1962.  In January 1962, it was noted that all studies were not revealing concerning the Veteran's back complaints, which were variable and vague.  It was also noted that the Veteran played basketball without complaints but had back symptoms at work.  The problem was turned over to the Veteran's sergeant and superiors.  

Examinations in May 1963 and June 1964 included normal evaluations of the spine.  While evaluation of the lower extremities was noted as abnormal in 1963, this was in reference to the (service-connected) right knee.  The Veteran was diagnosed with gonorrhea three times during service.  He was also hospitalized for acute prostatitis, bacteremia, and acute hepatitis.    

While the Veteran had some complaints regarding his lower back during service, examination at separation revealed a normal spine and lower extremities.  In addition, complaints after service are not present until years later.  Specifically, during private treatment in 2001 - more than 35 years after his discharge from service - the Veteran reported that his left knee pain was more recent and his lower back had been bothering him for 6 or 7 years.  During a March 2003 VA joints examination, the Veteran complained of left knee pain beginning 10 or 15 years ago and back pain that began bothering him 5 or 10 years ago.  

The normal evaluations prior to separation and absence of treatment and symptoms for years after service is evidence against a finding that the current left knee and low back disabilities began during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Two independent medical opinions were obtained from physicians outside of VA.  The first opinion was obtained in July 2012 and amended in September 2012.  The physician opined that it is not at least as likely as not that the Veteran's in-service fall which resulted in back pain caused the current back disorder.  He explained that there was no mention of any spinal fractures or evidence of disc herniation during service.  The second opinion was obtained in December 2012.  The expert, a physician and assistant professor, opined that it is not at least as likely as not that the fall in 1961 was responsible in any way for the Veteran's current back pain.  He reasoned instead that the Veteran's arthritic progression in both his left knee and spine are likely due to standard etiologies, affecting a large percentage of Americans today, including but not limited to obesity and tobacco use.

An expert opinion was obtained from the Veterans Health Administration (VHA) in July 2009 in part to address the Veteran's assertion related to blood abnormalities from bacterial infections.  The physician, an orthopedic surgeon, concluded that there was no relationship between the Veteran's in-service bacterial infections and his current left knee and low back disabilities.  He noted that while the Veteran did have prostatitis, acute hepatitis, and gonorrhea in service, there was no evidence that these infectious processes caused an infection in any of the Veteran's joints.  He explained that any infection of the knee at that time would have necessitated operative intervention with on-going care, which was not documented in the Veteran's files.

The expert who offered the independent medical opinion in December 2012 also indicated that he had concerns with the history of gonococcal infections.  However, he noted that it appears that the Veteran never underwent any surgical interventions which would have been necessary had he carried a diagnosis of septic arthritis, and the current condition would likely be far worse had he gone untreated.  As such, the expert agreed with an assessment against such a theory.   

In this case, the preponderance of the evidence is against a finding that the Veteran's current left knee and low back disabilities had their onset in or are otherwise directly related to his military service, to include as due to a fall and bacterial infections.  The Board finds it telling that evaluation of the spine and lower extremities was normal during the Veteran's separation examination, that by the Veteran's own report he did not experience significant symptomatology for years after service, and that medical practitioners have provided opinions against a finding that the current disabilities are related to service.  As the medical opinions were offered after a review of the relevant evidence and contain clear rationales regarding direct service-connection, they are afforded high probative value.  The Veteran has not submitted or identified medical opinions linking his current left knee disability or low back disability to his military service.  The Board finds the medical evidence in this case more persuasive than the Veteran's assertions to the contrary.  

The Board has also considered whether service connection can be presumed for either disability.  Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, the Veteran has not alleged and the evidence does not reflect degenerative arthritis of the left knee or low back in the first year after service.  As noted above, clinical evaluation of the spine and lower extremities was normal during the Veteran's separation examination.    

The evidence in favor of the claims for service connection on a secondary basis includes treatment records in March and April 2001from a private board-certified orthopedic surgeon.  In March 2001, the Veteran complained of problems with both knees and his lower back.  He noted that he had injured his right knee in the military.  The left knee pain was more recent and the Veteran felt that it was possibly because he had been favoring the right side.  He reported that his lower back had been bothering him for 6 or 7 years, and it was possibly aggravated by a recent motor vehicle accident.  An examination was performed.  X-rays of the spine revealed degenerative changes L3-4, L4-5; and X-rays of the knees revealed early medial compartment arthritis and bilateral patellofemoral arthritis, both worse on the right.  The physician opined that it would appear that the primary problem has been the Veteran's right knee which over time has caused him altered ambulation pattern, affecting his back and subsequently his left knee.  In April 2001, the private physician diagnosed degenerative arthritis of the knees and lumbar strain.  

As noted above, VA has obtained multiple medical opinions in this case from practitioners inside and outside of VA.  After a VA joints examination in March 2003, a VA physician diagnosed degenerative changes involving both knees and, to a lesser extent, the low back.  The examiner opined that the Veteran's left knee and low back changes were not secondary to the right knee changes.  He explained that he did not believe that the right knee changes were serious enough that they would cause enough loss of function or body malalignment or abnormal gait pattern that they could logically be blamed for the Veteran's low back and left knee problems.  The examiner opined that the left knee and low back were developing some degenerative changes in their own right and those changes were not due to the right knee changes.  

After a VA spine examination in June 2007, a VA physician diagnosed degenerative disc disease of the lumbar spine and opined that this was not secondary to the right knee disability and instead due to attrition and weight.  The same physician performed a joints examination and opined that the left knee was also due to interim attrition and obesity and not secondary to the right knee disability.  This examiner also offered a medical opinion in August 2008, opining that the Veteran's right knee does not aggravate his left knee or low back disability.  

Considering etiology, the board-certified orthopedic surgeon who offered the expert VHA opinion in July 2009 found that "[a]fter review of his service records and the multiple administrative hearings, and accounting for his age and body habitus, the strong opinion of this board certified orthopedic surgeon reviewer is that [the Veteran's] knee and back condition are not causally related to his military service, but are naturally occurring phenomenon experienced by the population in general, exacerbated by [his] body habitus."  The physician noted that the only relationship for adjacent joint dysfunction in the orthopedic literature is for the joint adjacent to a fused joint to have increased stress.  

The physician offering the independent medical opinion and addendum obtained in July and September 2012, respectively, opined that it is not at least as likely as not that the Veteran's service-connected right knee disability caused the left knee and/or back disorders or caused permanent increase in severity of these disorders.  The physician noted that he reviewed orthopedic literature and found nothing that would prove that the Veteran's right knee problem caused increased stress to his back or his left knee that led to problems in that area.  

After a review of the evidence, the expert who provided the independent medical opinion in December 2012, a physician and assistant professor, opined that it is not at least as likely as not that the service related right knee traumatic arthritis with associated meniscal tear has played any significant role in the current back or left knee pain due to associated gait abnormalities and that the right knee injury caused any permanent increase in the severity of the back or left knee conditions.  The expert disagreed with the private physician's 2001 opinion that the Veteran's primary problem is his right knee that has led to secondary changes in ambulatory pattern.  The expert opined that it was far more likely that the Veteran's current left knee and lower back degeneration are of other etiologies; specifically that the Veteran's arthritic progression in both his left knee and spine are likely due to standard etiologies, affecting a large percentage of Americans today, including but not limited to obesity and tobacco use.  

The expert noted that the Veteran had a 20 pack year smoking history and medical literature is quite clear that tobacco use significantly increases the incidence of spinal degenerative joint disease.  According to the expert, this is consistent with the MRI findings of "degenerative changes with dessication heights of L3/4 and L4/5 and mild foraminal narrowing" in 2005.  The expert also noted that perhaps the most likely contributor to the current condition was the Veteran's morbid obesity.  According to the expert, orthopedic literature is abundant in the linkage between obesity and progression of arthritis, including the knees, hips, and spine.  Also of note, a recent paper found the median age of diagnosis of symptomatic knee osteoarthritis to be 55 years and the Veteran was around that age when he made his initial complaints in 1995. 

Regarding the altered gait theory, the expert noted that a thorough literature review found only one manuscript that was biomechanically based (not clinical) and showed only a 1 degree contralateral lean in patients with severe osteoarthritis.  The clinical relevance remained to be studied by the authors.  Simply put, while the study found that patients with severe arthritis could develop a lean, the study did not look at the clinical relevance of the lean.  

While the Board is free to favor one medical opinion over another, it must provide adequate reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 434 (1995).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The private physician's 2001 opinion, that it would appear that the primary problem has been the Veteran's right knee which over time has caused him altered ambulation pattern, affecting his back and subsequently his left knee, certainly represents evidence in favor of the claims.  The physician is obviously competent to offer an opinion and there is no reason to question the physician's credibility.  In addition, the physician elicited a medical history, performed an examination, and reviewed diagnostic materials.  However, the lack of discussion regarding a medical/scientific basis for the opinion lessens its probative weight.  

In this case, the Board is favoring the opinion of the expert in December 2012 - that is, it is not at least as likely as not that the right knee disability played any significant role or caused any permanent increase in severity in the current back or left knee conditions.  This opinion was provided after a review of the relevant evidence of record, including the opinion of the private physician in 2001, and contains a well-reasoned rationale for the conclusions reached.  Thus, it is afforded high probative value.  

Specifically, the expert notes that rather than being caused or aggravated by the right knee disability, the current disabilities are "far more likely... of other etiologies."  The expert notes the Veteran's smoking history and morbid obesity, explaining that "medical literature is quite clear, tobacco use significantly increases the incidence of spinal degenerative joint disease" which the Veteran has, and "orthopaedic literature is abundant in the linkage between obesity and progression of arthritis, including the knees, hips, and spine."  The examiner describes these as "standard etiologies."  Other medical evidence also supports the expert's opinion.  For example, in March 2003 a VA physician opined that the Veteran's right knee changes were not serious enough that they would cause enough loss of function, body malalignment, or abnormal gait pattern that they could logically be blamed for the Veteran's low back and left knee problems.  Additionally, in June 2007 a VA physician opined that the Veteran's lumbar spine and left knee disabilities were not secondary to the right knee disability and instead were due to attrition and weight.  

Although the expert in December 2012 did not cite to any specific medical literature directly contradicting a finding that disability in joints causes or aggravates disability in other joints, he did address the relevant medical literature.  Essentially, the expert, and multiple other physicians queried in regard to these claims, noted that there is a lack of any medical/scientific literature to support a finding that disability of one joint would cause or aggravate disability in another joint except in very specific circumstances, which are not present in this case.  The Board recognizes that physicians have noted literature regarding adjacent joints, which is not the case here.  However, the overall message from the physicians is that the only literature supporting a "joints affecting other joints" theory is with adjacent joints.  Simply put, there is no medical literature that any of the multiple experts who have weighed in on this case are aware of to support the Veteran's theory of secondary causation and aggravation.  

The Board finds the medical evidence suggesting the current disabilities and their severity are the result of "standard etiologies" present in this case more persuasive than the suggestion that altered ambulation caused or aggravated the disabilities, which, according to experts, is not suggested by medical literature.  

The Board recognizes that there may be cases where medical professionals determine that a service-connected joint has caused or aggravated disability in another joint.  However, in this case, the preponderance of the evidence indicates that is not the case.  In addition, the evidence is against a finding that either of the claimed disabilities is related to the Veteran's service to include as a result of a fall or bacterial infections.  Accordingly, service connection for a left knee disability and a low back disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.




____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


